     Case 1:18-cv-01146-DAD-EPG Document 75 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL PRICE,                                   No. 1:18-cv-01146-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   D. DIAZ,
                                                      (Doc. No. 72)
15                      Defendant.
16

17          Plaintiff Michael Price is a former prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 29, 2020, the assigned magistrate judge issued findings and

21   recommendations, recommending that this case be dismissed, with prejudice, due to plaintiff’s

22   failure to comply with a court order and prosecute this case. (Doc. No. 72.) The parties were

23   provided fourteen (14) days from the date of service to file objections to the findings and

24   recommendations. (Id. at 5.) The deadline to file objections has passed, and neither party has

25   filed objections or otherwise responded to the findings and recommendations.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                      1
     Case 1:18-cv-01146-DAD-EPG Document 75 Filed 12/08/20 Page 2 of 2


 1         Accordingly,

 2         1.    The findings and recommendations issued on October 29, 2020 (Doc. No. 72) are

 3               adopted in full;

 4         2.    This case is dismissed due to plaintiff’s failure to comply with a court order and

 5               prosecute this case;

 6         3.    All pending motions are terminated; and

 7         4.    The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:   December 8, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
